Title: General Orders, 10 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Jany 10th 1778.
BostonCambridge—Medford.


The issuing Commissary is hereby authorized to furnish the Generals and other Officers of the Army with small proportionable Quantities of spirit upon their orders whenever it can be spared; of which he is to keep a regular Account and settle with them for it at a reasonable price.
All the tin Cannisters that have been issued to the Troops are to be return’d forthwith to the Commissary of military stores who is to enter the number received of each Corps or Brigade.
